                                                                           Page 1 of 2

                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION


UNITED STATES OF AMERICA

v.                                           CASE NO.: 3:11cr24/MCR/EMT
                                                       3:15cv545/MCR/EMT
ERICK D. SMITH
____________________________/

                                    ORDER

      This cause comes on for consideration upon the chief magistrate judge’s Report

and Recommendation dated September 10, 2018. ECF No. 341. The parties have

been furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of any timely filed objections.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined that the Report and Recommendation should

be adopted.

      Accordingly, it is now ORDERED as follows:

      1.      The chief magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this Order.
                                                                         Page 2 of 2




       2. The Second Amended Motion to Vacate, Set Aside, or Correct Sentence, ECF

No. 332, is DENIED.

       3. A certificate of appealability is DENIED.

       DONE AND ORDERED this 22nd day of January 2019.




                                                s/   M. Casey Rodgers
                                           M. CASEY RODGERS
                                           UNITED STATES DISTRICT JUDGE




Case No.: 3:11cr24/MCR/EMT; 3:15cv545/MCR/EMT
